Citation Nr: 1147216	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-46 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and friend




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which declined to reopen a previously denied claim for service connection for posttraumatic stress disorder.  

In May 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of RO consideration.

While the RO construed the issue on appeal as entitlement to service connection for PTSD, the record indicates that the Veteran has also been diagnosed with adjustment disorder, not otherwise specified.  Claims for service connection for a psychiatric disorder encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as entitlement to service connection for a psychiatric disability. 

The record shows that the Veteran has previously indicated that he is unable to work due to his mental health problems.  In light of the action taken below to grant the claim for service connection for a psychiatric disability, the Board interprets the Veteran's statements as raising a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO declined to reopen the Veteran's claim for service connection for PTSD.  The Veteran did not appeal and the decision became final.

2.  Evidence received since the last final denial of the Veteran's acquired psychiatric disorder is new, and is also material because it raises a reasonable possibility of substantiating that claim. 

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that he has a diagnosis of PTSD in conformance with the standards of DSM-IV that is based on reported in-service stressors consistent with the circumstances, conditions, and hardships of his military service and related to his fear of hostile military or terrorist activity. 


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that declined to reopen the Veteran's previously denied claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a June 2001 rating decision, the RO declined to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran did not perfect a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the June 2001 decision became final because the Veteran did not perfect a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The RO declined to reopen the Veteran's claim for service connection for PTSD in a March 2008 rating decision, but subsequently reopened the claim in a November 2009 statement of the case and denied the claim on the merits.  While the RO found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for PTSD, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final denial in June 2001 consisted of service medical records and service personnel records, which were essentially negative for complaints or clinical findings related to psychiatric problems; VA medical records, which show treatment in January 1994 and December 1994 for stress and anxiety related to family and work, a July 1995 report of on onset of severe depression in Saudi Arabia, treatment for substance abuse, and diagnoses of drug and alcohol dependence and adjustment disorder; and the Veteran's statements relating to an onset of stress and drinking problems during the Gulf War and his experience of being "in the middle of the mess" while in the Gulf.  Based on the evidence then of record, the RO found that new and material evidence had not been received to reopen a claim for service connection for PTSD.  The RO noted that the Veteran's claim was previously denied in March 1999 due to a lack of stressor information and an absence of evidence showing a confirmed diagnosis of PTSD.  The RO found that no additional evidence had been furnished by the Veteran showing a diagnosis of PTSD or describing his in-service stressors.  Consequently, the RO found that new and material evidence had not been submitted and the claim was denied. 

In support of his application to reopen his claim, the Veteran has submitted VA medical records dated from June 2007 to December 2010 showing a diagnosis of and treatment for PTSD.  Additionally, in a statement received in June 2008, the Veteran provided specific information relating to his claimed stressors.  Specifically, the Veteran reported that two fellow soldiers attempted suicide while stationed with him in the Gulf, including one close friend who shot himself.  In other written statements and in lay statements documented in VA and Vet Center treatment records, the Veteran also reported seeing dead soldiers and body parts, and experiencing near misses from rockets going overhead while stationed in the Gulf.  In July 2009, the United States Armed Services Center for Research of Unit Records verified that a soldier in the Veteran's unit at the time he was stationed in the Gulf sustained injuries due to a self-inflicted gunshot wound.

The Board finds that the July 2009 verification of one of the Veteran's reported stressors, the VA medical records showing a diagnosis of PTSD, and the Veteran's statements as to his in-service combat-related stressors, constitute evidence that is both new and material.  When presumed credible, that newly submitted evidence tends to corroborate the Veteran's claim that he currently suffers from a psychiatric disorder, including PTSD, that is related to his military service and stressful experiences therein.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2011).  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Accordingly, because new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be established for certain chronic diseases, including psychoses, which are manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran, in written statements and testimony before the Board, claims that he suffers from PTSD that was caused by his period of active service.  Specifically, he asserts that while stationed in the Middle East during the Persian Gulf War, a friend shot himself in either an attempt at suicide or an attempt to get out of the service.  Prior to the shooting, the friend came to the Veteran and explained his intentions, however the Veteran did think he would follow through with this threat and took no action.  Shortly thereafter, the Veteran heard a bang and learned that the friend had shot himself.  The friend survived but was court-martialed for his actions.  Additionally, the Veteran reported that another soldier attempted suicide while stationed in the Gulf by jumping off of a bunker.  The Veteran has also reported that he experienced near misses while stationed in the Gulf from rockets flying overhead, encountered body parts while recovering weapons from damaged tanks, participated in a combat operation in Iraq, was left alone by his unit with a broken down vehicle, and witnessed dead soldiers.  In support of his claim, the Veteran submitted a May 2011 lay statement from his sister indicating that the Veteran was a different person after returning from Desert Storm in that he experienced nightmares and was no longer the happy person that he once was.

The record shows that, in May 2008, the RO issued a formal finding of lack of information to corroborate stressors through the United States Army & Joint Services Records Research Center (JSRRC) and issued a rating decision declining to reopen the Veteran's claim the same month.  Thereafter, the Veteran provided additional information regarding his in-service stressors and, in July 2009, the Veteran's stressor relating to a friend's attempted suicide in service was verified.  

The Board finds that the above evidence, submitted after the RO's May 2008 formal finding and rating decision, is sufficient to corroborate his claimed in-service stressor of the attempted suicide of a friend.  In any event, regarding the Veteran's other claimed in-service stressors, in light of regulatory changes that went into effect during the pendency of this appeal, it is no longer necessary for the Veteran's reported stressors to be independently verified.  Therefore, the Board must consider whether service connection is warranted under the revised regulations.  38 C.F.R. § 3.304(f) (2011). 

The Veteran's service personnel records confirm that he served in Saudi Arabia from January 1991 to May 1991.  While cognizant that the Veteran did not receive decorations indicative of combat service, the Board observes that, under the new regulatory changes, his lay statements alone may establish the occurrence of a claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011). 

The Veteran has reported stressors that are consistent with the places, types, and circumstances of his service in Saudi Arabia in claiming to have witnessed dead bodies, blood, and body parts while recovering weapons from damaged tanks, and experienced near misses from rocket attacks.  Accordingly, the remaining questions are whether any of his reported stressors is related to his fear of hostile military or terrorist activity and, if so, whether such a stressor is adequate to support a diagnosis of PTSD and whether the Veteran's particular psychiatric symptoms are related to that stressor.  38 C.F.R. § 3.304(f)(3) (2011). 

The Veteran's service medical records, including his June 1986 enlistment examination, are essentially negative for complaints or clinical findings of psychiatric problems.  However, a May 1992 service medical record, in response to an inquiry about how frequently he experienced repeated or prolonged depression, the Veteran indicated "seldom."  That response, while not indicative of severe or frequent depression, suggests that the Veteran experienced some degree of depression at some point during service.  That medical record also notes that the Veteran was provided written information on stress.  During a September 1992 separation examination, the Veteran denied a history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.

Post service medical records show that the Veteran presented one time to the Vet Center in March 1993 with questions regarding VA benefits.  Records do not show that he received any psychiatric counseling or report any psychiatric problems at that time, and his case was closed in October 1993.  Thereafter, during January 1994 VA treatment, it was noted that the Veteran was under a lot of emotional stress secondary to separating from his wife. In September 1994, the Veteran reported that he worried a lot and he also indicated a history of marital problems while stationed in California.  In December 1994, the Veteran sought VA treatment for stress and anxiety, reporting employment concerns and problems with his wife and girlfriend.  He indicated that he and his wife were divorcing and that he experienced problems with his wife prior to discharge.  He requested medication to help with sleep.  He did not appear to have a mental diagnosis.  Thereafter, in July 1995, the Veteran was referred for VA substance abuse treatment, at which time he reported that he became very depressed in Saudi Arabia in 1991 and started using drugs after that.  

Subsequent VA medical records dated through August 1998 show attempts to treat the Veteran for substance abuse and dependence, but that the Veteran routinely did not appear for scheduled treatment and was discharged from the program.  In March 1998, the Veteran reported a history of mental health treatment prior to discharge.  Also in March 1998, the Veteran sought treatment at the Vet Center, reporting nightmares, night sweats, diminished sleep, depression, suicidal thought, and homicidal thoughts.  He reported stressors related to rockets going over his head, receiving enemy fire, being sent out on missions to scout out destroyed enemy vehicles and retrieve old weapons during which he witnessed dead bodies and body parts, retrieving a tank, and a friend jumping off of a bunker.  He also reported that he fired his weapon twice in service.  He indicated that after returning from the Gulf War, he felt detached from his family, did not want to be around anyone, picked fights to get away from his wife, was violent towards his family, and started drinking heavily.  In April 1998, the Veteran was admitted for residential substance abuse treatment for cocaine and marijuana dependence.  In May 1998, he reported seeing a lot of death and destruction during combat and in June 1998, he reported that he did not experience any life threatening events while in Saudi Arabia but was scared the first night that fighting started.

Thereafter, VA medical records show that from June 2007 to October 2009, the Veteran received ongoing treatment for psychiatric problems.  Those records generally show reports of PTSD symptoms to include physical and emotional withdrawal, isolation, suicidal thoughts, anxiety, nightmares, intrusive thoughts, irritability, avoidance, and guilt related to knowing that his friend in service was in distress but not doing something to comfort the friend or prevent the incident from happening.  The Veteran also continued to experience substance abuse and marital problems.  Those records show an ongoing diagnosis of PTSD made by VA psychologists and, in August 2009, by a VA psychiatrist.  The VA psychiatrist also diagnosed adjustment disorder not otherwise specified.  Specifically, in a March 2008 letter, the Veteran's treating VA psychologist indicated that the Veteran had a diagnosis of PTSD due to events related to his combat experiences.  In July 2008, a different VA psychologist diagnosed chronic military-related PTSD based on the Veteran's symptoms of reexperiencing of his military experiences, increased arousal, and avoidance of stimuli associated with his military experience.

On VA examination in October 2009, the examiner noted the Veteran's history of service in Saudi Arabia during the Gulf War, and his history of substance abuse and treatment for substance abuse.  The Veteran also reported a history of mental health treatment, including treatment at the Vet Center for approximately a year after returning from the Gulf War.  However, he indicated that his records were destroyed in Hurricane Katrina.  Regarding stressors, the Veteran reported participation in convoys that were involved in fighting, seeing body parts while collecting guns and arms off of damaged tanks, and being temporarily left by his unit when his vehicle broke down.  The Veteran also reported as being a significant stressor the attempted suicide by his friend.  The Veteran reported being fearful while in the Middle East.

Regarding current symptoms, the Veteran reported feeling depressed and helpless, isolating, experiencing sleep difficulty, anger, irritability, jumpiness, violence, problems focusing, and trust issues.  He also reported nightmares approximately twice a week, which were not always related to his military experiences.  Socially, he had been married three times and had experienced legal trouble relating to domestic violence and drugs.  At the time of the examination, he was living with an elderly couple with whom he got along well and whom he helped out around the house.  The Veteran also indicated that he had been sober for two weeks.  Occupationally, he had an inconsistent work history and reported post service employment in labor jobs, working in his mother's café, and working as a cook, mechanic, and a contractor for an oil company until he was laid off.  He had not worked full time since being laid off from the oil company. 

On mental status examination, the Veteran was alert, attentive, and he adequately tracked the conversation.  He was neatly and casually dressed and groomed.  Eye contact was good and he was noted to have a fairly good sense of humor.  His mood appeared euthymic and mildly anxious, and his affect was appropriately variable.  The Veteran described his mood as depressed, isolative and, at times, anxious.  Thought processes appeared logical and linear and thought content was within normal limits.  There was no evidence of hallucinations or delusions, although the Veteran did report that he thinks he hears humming of vehicles.  However, he also reported that he has tinnitus.  Memory function appeared grossly intact, and speech was clear and fluent.  The Veteran denied current suicidal or homicidal ideation, although he did report past thoughts of suicide when he was upset about marital problems.  Judgment was questionable, based on recent domestic violence charges.  However, the examiner noted that the incident appeared to have been a drug and alcohol induced incident. 

Based on the foregoing, the examiner diagnosed marijuana, alcohol, and cocaine dependence, all in early remission.  The examiner noted that a traumatic symptom inventory administered to the Veteran produced an invalid profile, and that as a result, the results of his diagnostic interview would be interpreted cautiously.  However, the examiner noted that the Veteran appeared open and cooperative during the clinical interview.  The examiner found that the Veteran did not meet the full criteria for a PTSD diagnosis at the time of the examination.  It was noted that many of the Veteran's PTSD symptoms overlapped symptoms consistent with the effects of becoming abstinent from drugs and alcohol.  The examiner noted that a person with a history of substance abuse or dependence can easily appear to present with other mental health problems.  Therefore, the examiner found that without at least six months of sobriety, it was difficult to diagnose any other mental health problems.

Thereafter, VA medical records dated from November 2009 to December 2010 show continued mental health treatment for symptoms to include nightmares, sleep difficulty, irritability, and exaggerated startle or hyperstartle at work.  Those records show a continued diagnosis of PTSD, and a diagnosis of substance abuse in remission made in April 2010 and June 2010.  Significantly, the Board notes that the ongoing diagnosis of PTSD continued after the Veteran was diagnosed with substance abuse in remission.  Additionally, the Veteran testified during his May 2011 videoconference hearing that he had been sober for some time, but that his PTSD symptoms continued.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the July 2008 diagnosis of chronic military-related PTSD and the March 2008 VA psychologist's opinion that the Veteran suffers from PTSD related to his in-service combat experiences are more probative and persuasive than the findings of the October 2009 VA examiner, indicating that the Veteran does not have PTSD. The July 2008 diagnosis was made by a VA psychologist who provided adequate support for the conclusion by outlining the Veteran's symptoms that meet PTSD criteria, including reexperiencing of his military experience through intrusive thoughts and nightmares, avoidance of stimuli associated with military experience, and increased arousal manifested by hypervigilance and physiological hyperarousal.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The March 2008 VA psychologist's opinion was based on ongoing treatment of the Veteran and a knowledge of the Veteran's in-service stressors and some familiarity with his post-service mental health history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

Additionally, in assigning greater weight to the March 2008 and July 2008 VA psychologists' opinions, the Board also finds that those opinions are consistent with both the lay statements of the Veteran and his sister relating his mental health problems to his in-service stressors, and VA medical records, which show an ongoing diagnosis of PTSD made by various VA psychologists and a VA psychiatrist.  The Board also finds it significant that during VA treatment in July 1995, the Veteran reported an onset of psychiatric problems in service, stating that he became severely depressed while in Saudi Arabia, and in June 1998, he reported being fearful while in Saudi Arabia.

In contrast, the Board finds the October 2009 VA examiner's opinion to be less probative and persuasive.  Although that VA examiner found that the Veteran did not meet the criteria for PTSD, the examiner did not support that specific conclusion with any rationale.  The examiner did not discuss the specific criteria for a diagnosis of PTSD or indicate why the Veteran did not meet the specific criteria.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the examiner's opinion is somewhat speculative in nature in that the examiner stated that it would be difficult to diagnose any other mental health problems without at least six months of sobriety.  In this regard, the Board observes that the examiner did not definitively state that the Veteran did not suffer from other any other mental disorders, only that his PTSD symptoms overlapped his substance abuse symptoms and that substance abuse disorders made it difficult to diagnose any other mental disorder.  

The Board also finds that the October 2009 examiner did not address pertinent clinical evidence of record, including VA medical records dated as early as July 1995 and March 1998 documenting the Veteran's report of an onset of psychiatric symptoms in service.  Nor did the examiner address the March 2008 diagnosis of PTSD related to combat made by the Veteran's treating VA psychologist based on treatment of the Veteran from May 2007 to March 2008; the July 2008 diagnosis of PTSD based on DSM-IV criteria; the August 2009 VA psychiatrist's diagnosis of PTSD and adjustment disorder; or the ongoing diagnosis of PTSD made by other VA health care providers in the record.  The examiner's failure to address and consider that pertinent clinical evidence lessens the probative value of the opinion.

In sum, the Board finds that the competent evidence of record consists of a diagnosis of PTSD in conformance with DSM-IV, as supported by ongoing VA medical records and a July 2008 VA medical record in particular; verification of at least one of the Veteran's reported stressors; and a link, established by VA psychologists in March 2008 and July 2008, between the current symptomatology and the Veteran's in-service stressors.

The Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Where the evidence supports the claim or is in relative equipoise, the Veteran prevails.  Thus, the Board finds that the criteria for service connection for PTSD have been met.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


